DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are allowable over the prior art. The restriction requirement among the method and apparatus claims, as set forth in the Office action mailed on 11/30/21, has been reconsidered in view of the allowability of the subject matters present in the method claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/30/21 is withdrawn. Claims 18-20, directed to an apparatus is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA1971). See also MPEP §804.01
Allowable Subject Matter
Claims 1-14 are allowed because the prior art doesn’t describe generating a first high voltage by a first pulsed voltage source using DC voltages and coupling the first high voltage to a workpiece in the plasma chamber via at least one direct connection, the at least one direct connection enabling ion energy control in the workpiece near the at least one direct connection in combination with other limitations of independent claim 1.
Claims 15-17 are allowed because the prior art doesn’t describe pulsing the high voltage and the one or more of low and medium voltages by a biasing controller, wherein the first pulsed voltage source supplies a high voltage, a maximum of the high voltage during a pulse being approximately 1 to 10 kV, and wherein the second pulsed voltage source supplies one or more voltages in a continuous range of low to medium voltages, wherein the continuous range is greater than 0 to approximately 1.5 kV in combination with other limitations of independent claim 15.
Claims 18-20 are allowed because the prior art doesn’t describe a system for tunable workpiece biasing having a first pulsed voltage source using DC voltages, coupled directly to the workpiece in the plasma chamber via at least one direct connection, the at least one direct connection enabling ion energy control in the workpiece near the at least one direct connection and the bias controller that controls and adjusts in combination the first pulsed voltage source and the second pulsed voltage source.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10373804 and over claims 1-20 of U.S. Patent No. 10923320.  Although the claims at issue are not identical, they are not patentably distinct from each other because they all describe a same system for tunable workpiece biasing and a method for tunable workpiece biasing in a plasma chamber using a two different voltage pulsed sources coupling to a workpiece and adjusting both voltage sources with a bias controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/3/2022